289 F.2d 926
F. A. MOORE and wife Julia F. Moore, Appellants,v.UNITED STATES of America, Appellee.
No. 18608.
United States Court of Appeals Fifth Circuit.
May 9, 1961.

Appeal from the United States District Court for the Southern District of Texas; Joe Ingraham, Judge.
Robert L. Schwarz, Howard J. Stafford, Jr., Stafford, Atlas & Spilman, McAllen, Tex., for appellants.
William A. Friedlander, Atty., Dept. of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., William B. Butler, U. S. Atty., Houston, Tex., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., Louis F. Oberdorfer, Asst. Atty. Gen., I. Henry Kutz, Lloyd J. Keno, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
It appearing that the decision whether an American national is exempt from federal income tax by reason of being a bona fide resident of a foreign country depends upon the peculiar facts touching on his relationships with both the foreign and the domestic scene, and it appearing that the facts in this case fully warrant the finding against the claim of such bona fide residence by appellants made by the trial court, the judgment of that Court is hereby affirmed on the basis of the written opinion in 180 F.Supp. 483.